DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/14/2020. As directed by the amendment: Claims 1 and 7 have been amended, claims 5 and 6 have been cancelled, and no claims are added. Thus, claims 1-4 and 7-9 are presently pending in the application.
Applicant’s amendments to the drawing have overcome the previous objection previously set forth in the Non-Final Office Action mailed 06/12/2020.

Response to Arguments
Applicant’s amendment to claims 1 and 7 regarding the working and optical channels to be cylindrical tubes that abut each other have been fully considered.  Therefore, examiner now interprets the working and optical channels to be the two sub-elongated members (discussed below). The other amendments to claim 1 are discussed more below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdy (US 2003/0014016).
Regarding Claim 1, Purdy discloses an intervertebral disc surgical system for use with an electrosurgical instrument having an elongated tubular member housing and an electrosurgical electrode for excising of or shrinking tissue, comprising: at least one optical cannula (elongate member (26); Fig.11) configured with a working channel (sub-elongated member (76)) and an optical channel (sub-elongated member (78)), wherein the working channel and the optical channel are substantially cylindrical tubes positioned parallel to and abutting one another (the sub-elongated members (76 and 78) are cylindrical parallel tubes that abut one another as seen in Figs.11-12), wherein the working channel is configured to receive the elongated tubular member of the electrosurgical instrument (the sub-elongated member (76) is fully capable of receiving an elongated tubular member, since the first passageway (58) of the sub-elongated member (76) is hollow) and the optical channel is configured to receive an optical scope (the sub-elongated member (78) is fully capable of receiving an optical scope, since the second passageway (74) of the sub-elongated member (78) is hollow), the optical cannula having an optical cannula operative end for entering an operative field of a patient (Fig.1), wherein the working channel extends further toward the operative field than the optical channel (the sub-elongated member (76) is longer than the sub-elongated member (78), so the sub-elongated member (76) is fully capable of extending further towards the operative field than the sub-elongated member (78)); an outer sheath (sheath (24); Fig.1) having a lumen configured to receive the optical channel and the working channel (the sheath (24) is fully capable of receiving the elongate member (26) with its two sub-elongated members (76 and 78), since the sheath is capable of receiving a medical device such as , wherein the outer sheath (24) has a sheath operative end for entering an operative field (Fig.1), wherein the sheath operative end is tapered (tapered is interpreted to be narrow) (the sheath (24) has a narrow end to enter the brain as seen in Fig.1) such that the working channel (76) is permitted to protrude further into the operative field than the optical channel (the sub-elongated member (76) is longer than the sub-elongated member (78), so the sub-elongated member (76) is fully capable of extending further towards the operative field than the sub-elongated member (78)), wherein the outer sheath (24) is oval in shape (the elongate member (26) can be oval in shape as seen in Fig.10, so the sheath (24) is fully capable of having an oval shape since it receives the elongate member (26)) and is in sliding contact with the optical channel and the working channel (the sheath (24) slides over elongate member (26) and the sub-elongated member (76 and 78) to be introduced into the subarachnoid space (14)) (parag.[0053], lines 1-17); a tapered dilator (the dilator has a narrow end to be able to enter the nervous system as seen in Fig.1) configured to slide over a guide wire (44) and slide into the working channel (parag. [0056]), wherein the tapered dilator has a length and a tapered dilator end such that the tapered dilator end is positioned flush with the sheath operative end when the tapered dilator is positioned in the outer sheath (the sheath (24) is passed over the dilator to be introduced into the patient), wherein the tapered dilator is oval in shape to match the oval shape of the outer sheath (the elongate member (26) can be oval in shape as seen in Fig.10, so the sheath (24) is fully capable of having an oval shape since it ; and an optical channel plug (valve apparatus (36)) with a diameter sufficient to slide within the optical channel (the valve apparatus (36) is inserted into both channels, since the valve apparatus (36) is inserted into the elongated member (26)).
Regarding Claim 4, Purdy discloses the system according to Claim 1, and further discloses comprising an electrosurgical instrument with a diameter sufficient to be positioned through the working channel (method also includes introducing an electrode through the first passageway of the device; and placing the electrode within the living being; parag. [0021], lines 12-13).
Regarding Claim 7, Purdy discloses an intervertebral surgical disc device, the device comprising: at least one optical cannula (78), wherein the working channel and the optical channel are cylindrical tubes positioned parallel and abutting to one another (the sub-elongated members (76 and 78) are cylindrical parallel tubes that abut one another as seen in Figs.11-12), wherein the working channel is configured to receive an elongated tubular member of the electrosurgical instrument (the sub-elongated member (76) is fully capable of receiving an elongated tubular member, since the first passageway (58) of the sub-elongated member (76) is hollow) and the optical channel is configured to receive an optical scope (the sub-elongated member (78) is fully capable of receiving an optical scope, since the second passageway (74) of the sub-elongated member (78) is hollow), the optical cannula having an optical cannula operative end for entering an operative field of a patient (Fig.1), wherein the working channel extends longer toward one end than the optical channel (the sub-elongated member (76) is longer than the sub-elongated member (78), so the sub-elongated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy (US 2003/0014016); in view of Mahurkar (US 5221255).
Regarding Claim 2, Purdy discloses the system according to Claim 1, and further discloses wherein the optical channel has an entrance end (the end towards the valve apparatus (36)) opposite from the optical channel operative end (the end that is inserted into the patient).
Purdy does not appear to disclose that the entrance end is angled with respect to the working channel.
Mahurkar teaches it was known in the art to have an angled entrance (Fig.1) end of lumen (13; Fig.2) where the extension lumen (44) is located.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Purdy to incorporate the teachings of Mahurkar to have an angled entrance in order to enhance entrance into the target cite.
the system according to Claim 2, and further discloses wherein the optical channel comprises a port (end port located in the patient) in fluid communication with the optical channel for evacuating or providing fluids to the optical channel (fluid may be introduced through one passageway to a desired location, and withdrawn through another passageway; parag. [0076], lines 5-6).
Regarding Claim 8, Purdy discloses the device according to Claim 7, and further discloses wherein the optical channel has an entrance end (the end towards the valve apparatus (36)) opposite from the optical channel operative end (the end that is inserted into the patient).
Purdy does not appear to disclose that the entrance end is angled with respect to the working channel.
Mahurkar teaches it was known in the art to have an angled entrance (Fig.1) end of lumen (13; Fig.2) where the extension lumen (44) is located.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Purdy to incorporate the teachings of Mahurkar to have an angled entrance in order to enhance entrance into the target cite.
Regarding Claim 9, Purdy discloses the device according to Claim 8, and further discloses wherein the optical channel comprises a port (end port located in the patient) in fluid communication with the optical channel for evacuating or providing fluids to the optical channel (fluid may be introduced through one passageway to a desired location, and withdrawn through another passageway; parag. [0076], lines 5-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783